Exhibit 10.2 January 2011 Ofer Zadikario Ra’anana Dear Ofer: I’m pleased to inform you that the Compensation Committee of the Board of Directors has approved your 2011 compensation as follows: Base Salary: MBO Target: Annual Commission Target: 66,000 NIS per month $7,500 per quarter $30,000 annually Your compensation increase will be effective as of 1-April-2011. Additionally, at its meeting on 13-January-2011, the Committee approved a grant to you of 70,000 options to purchase 70,000 common shares of the Company, with an exercise price of $15.12 each.A formal grant letter will be sent to you shortly. Best regards, Gal Trifon CEO Cc: Ruth Shaked, VP HR MediaMind Technologies Ltd. 25 Haharoshet St., Ra'anana 43656, Israel t. +f. +
